COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:        Woodrow Miller         v.   Maplewood     Square    Council    of
                            Co-Owners

Appellate case number:      01-18-00914-CV

Trial court case number:    2017-84842

Trial court:                113th District Court of Harris County

       Appellant, Woodrow Miller, has filed a notice of the appeal of the trial court’s
final summary judgment order, signed on September 19, 2018. And, Miller has filed a
motion for an extension of time to file the clerk’s record in this appeal. In his motion,
Miller states that he requested a clerk’s record on December 13, 2018, and “is fully
prepared to pay the costs of the record.”
        The clerk’s record was due to be filed in this Court by January 17, 2019. On
January 22, 2019, the Clerk of this Court notified the trial court clerk that a clerk’s record
had not been timely filed and directed the trial court clerk to file the clerk’s record no
later than February 21, 2019, request an extension to file the clerk’s record, or advise this
Court if appellant had not made arrangements to pay for the clerk’s record. See TEX. R.
APP. P. 35.3(a)(2), (c). Accordingly, appellant’s motion is dismissed as moot.
       It is so ORDERED.

Judge’s signature: /s Russell Lloyd
                    Acting individually        Acting for the Court

Date: ___January 31, 2019__